Citation Nr: 0841614	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-06 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, 
Michigan


THE ISSUES

1.  Entitlement to outpatient fee basis dental services.

2.  Entitlement to outpatient fee basis physical therapy.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1953 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Saginaw, Michigan, 
Medical Administration Service (MAS) in 2006, which denied 
the veteran's request for outpatient fee-basis dental 
treatment and physical therapy.  The Board has separated the 
appeal into two separate issues, because his claims were 
denied in separate letters, and his arguments for fee-basis 
treatment differ for each.  The case was previously remanded 
in April 2008, to afford the veteran a Travel Board hearing 
on the basis that good cause had been shown for his failure 
to report for a videoconference hearing scheduled in October 
2007.  He failed to report for this hearing, scheduled in 
November 2008.  

Unfortunately, it is again necessary to REMAND this appeal to 
the MAS.  VA will notify the appellant if further action is 
required.


REMAND

The Board has jurisdiction to consider questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care, including a determination 
by a VA Medical Center that the veteran was not eligible for 
fee-basis outpatient treatment for service- connected 
disabilities.  See 38 C.F.R. § 20.101(b) (2008); Meakin v. 
West, 11 Vet. App. 183 (1998).  The Board does not have 
jurisdiction to review medical determinations, such as 
determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual.  38 C.F.R. § 20.101(b).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
medical determination.  Meakin, 11 Vet. App. at 187.  

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the question of 
whether the veteran is eligible for fee-basis dental care and 
physical therapy pursuant to 38 U.S.C.A. § 1703 (West 2002) 
and 38 C.F.R. § 17.52 (2008).

According to a fee card review issued by the MAS in November 
2003, service connection was in effect for a lung condition, 
rated 100 percent disabling, and VA facilities were feasibly 
available, as the veteran was capable of travel to a VA 
facility, and in fact, was enrolled in the Saginaw VAMC and 
seen there regularly.  

An August 2006 letter in the "duplicate CHR" file, which is 
the only file before the Board, notes that the veteran had 
been authorized fee basis physical therapy in June 2004.  In 
October 2006, the veteran was informed that he was considered 
able to travel to the Saginaw VAMC for planned 5-7 visits 
over a period of 6-8 months for dental treatment, and, 
therefore, his request for fee basis treatment was denied.  
In a separate letter dated in October 2006, he was informed 
that a physical therapist had recently recommended inpatient 
physical therapy at that facility, and, accordingly, fee 
basis outpatient treatment was not authorized.  The veteran 
appealed both of these denials, stating that he is not able 
to travel the 200 mile round trip with the frequency needed 
for his dental treatment.  He also stated that he could not 
be away from home the necessary time period for inpatient 
physical therapy.  He said that three years earlier he had 
had stroke, which made traveling more difficult.  In his 
substantive appeal, he said that he had a back condition with 
also precluded frequent long car trips.  

In the February 2007 statement of the case, the MAS stated 
that after multiple clinical reviews of the veteran's medical 
records, it was determined that the infrequent number of 
times he would need to come to the Saginaw VAMC for dental 
treatment and the treatment plan developed for his physical 
therapy needs were not unreasonable and there was no clinical 
evidence to show that he was not able to travel to the 
Saginaw VAMC.  However, none of this medical evidence was 
included in the duplicate CHR sent to the Board, nor was the 
medical evidence relied upon by the MAS in its decision 
otherwise provided to the Board.  The Board cannot review a 
decision made on the basis of evidence not before it.  Thus, 
the clinical records must be obtained.  In this regard, based 
on the veteran's statements, his condition may have worsened 
since the 2003 determination.  

Additionally, the "duplicate CHR" does not contain any 
indication that the notification and assistance required by 
the Veterans Claims Assistance Act of 2000 (VCAA), were 
provided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2008).  On remand, VCAA notice must 
be provided, as well as any indicated assistance.  See 
38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims or fee-
basis treatment.  Specifically, he must be 
informed of the evidence needed to 
substantiate the claims, notice of the 
information and evidence that VA will seek 
to provide, and notice of the information 
and evidence that the claimant is expected 
to provide.  All records and/or responses 
received should be associated with the 
claims file, and indicated assistance 
provided. 

2.  Obtain all of the veteran's dental and 
medical records of treatment at the 
Saginaw VAMC from January 2006 to the 
present, to specifically include a dental 
evaluation and treatment plan dated July 
6, 2006, a physical therapy evaluation on 
September 27, 2006, and all other dental 
and physical therapy records dated during 
this time period, as well as any VA 
examination reports, inpatient 
hospitalization reports, and/or Physical 
Medicine and Rehabilitation Service 
(PM&RS) clinic records.  

3.  Associate these records with the CHR 
to be returned to the Board (either the 
original CHR or the duplicate CHR, after 
ensuring that copies of all potentially 
relevant documents from the original CHR 
are included in the duplicate CHR).  

4.  After undertaking any other 
development deemed appropriate, or 
suggested by the evidence obtained 
pursuant to the development sought above, 
the issues on appeal should re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond.  When the case is returned to the 
Board, ensure that it is accompanied by 
all evidence reviewed by the MAS in 
connection with the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




